              Case 1:20-cv-11283-ADB Document 101 Filed 07/13/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS




 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                 Plaintiffs,

         v.                                             Civil Action No. 1:20-cv-11283-ADB

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                 Defendants.




                                  DECLARATION OF STUDENT #1

       I, Student #1, hereby state under the penalty of perjury that the following statements are true

and accurate to the best of my knowledge:

       1.       I am a rising sophomore at Harvard College and a varsity student-athlete. I am not

revealing my name or certain facts that may reveal my identity due to fears, based on my

participation in this litigation, that I could face retaliation from immigration authorities.

       2.       I have not yet declared my major at Harvard, but I am considering studying

economics. Prior to enrolling at Harvard, I attended high school in the United States for three years.
            Case 1:20-cv-11283-ADB Document 101 Filed 07/13/20 Page 2 of 4



       3.      I am from Belarus. I have held an F-1 visa since 2016, which has allowed me to

study in the United States, ﬁrst for three years in high school, and this past year in college at

Harvard. �at visa is set to expire on July 29, 2020, but is currently up to date. I have not yet been

able to renew my F-1 visa because the U.S. consular services in Belarus closed on March 17, 2020

and have not reopened.

       4.      I began the spring semester this year in Cambridge, Massachusetts. On March 10,

2020, the College told students that it would transition to virtual instruction and asked that students

not return after spring break. I returned to Belarus during spring break and completed the spring

semester remotely.

       5.      On July 8, 2020, I planned to return to the United States with my older brother. I

intended, and still intend, to continue my course of study at Harvard this fall through remote learning

while necessary. I had an airplane ticket to ﬂy from Minsk to Frankfurt, from Frankfurt to New

York, and from New York to Miami with my brother, who holds a Green Card. I was planning to

travel to Miami to visit my sister, and to remain in the United States to study during the fall

semester. One of my teammates had invited me to stay with him at his home in Chicago until

Harvard was able to resume in-person learning.

       6.      When I checked in for my ﬂight in Minsk on July 8, 2020, an agent asked where my

ﬁnal destination was, and I told the agent that I was travelling to Miami. �e agent checked my visa

and my brother’s Green Card and told us that my brother’s paperwork was okay, but that I could not

board the ﬂight because “F-1 visa holders are not included in the list of approved travelers.” I was

confused because I had not heard that and knew that my visa was still valid.

       7.      After approximately twenty minutes of speaking with the agents, my brother and I

were out of time because we only had ﬁve minutes before check-in for our ﬂight was complete, and

we had to decide whether my brother would go to the United States without me. We decided that he

                                                   -2-
             Case 1:20-cv-11283-ADB Document 101 Filed 07/13/20 Page 3 of 4



should go without me so that we did not lose the cost of two international tickets. I, however, was

not allowed to board the ﬂight to begin travelling to the United States. I returned home and forfeited

the value of my ticket.

       8.      On July 9, 2020, I e-mailed the U.S. consular oﬃce in Minsk to ask them why I was

not allowed to board my ﬂight and how I could enter the United States using my valid F-1 visa. A

true and correct copy of that e-mail is attached hereto as Exhibit A. In reply, the U.S. consular oﬃce

told me that in order to secure entry to the United States I would need to book a route that did not

pass through one of the 26 Schengen countries, due to COVID-19-related travel restrictions for those

countries. �e U.S. consular oﬃce also stated: “Please, be also informed that additionally you need

to have a letter from your university that you will not be 100% study on-line, and you physically will

be attending classes (oﬀ-line program).”

       9.      Because Harvard College has announced that it will conduct classes 100% online for

the fall semester 2020, at this point I do not believe I will be able to secure such a letter from

Harvard College and therefore will not be allowed to travel back to the United States to attend

classes.

       10.     Remaining in Belarus to conduct my coursework would be very diﬃcult, if not

impossible. Minsk is seven time zones ahead of Cambridge, so I would likely have to take classes

and participate in any virtual extracurricular activities at odd hours. Additionally, my varsity sport

and other extracurricular activities are integral to my experience at Harvard, and I am eager to begin

participating in those activities as soon as they resume. Remaining in the United States during the

fall semester would enable me to fully participate in my classwork and participate in extracurricular

activities as soon as possible.




                                                   -3-
           Case 1:20-cv-11283-ADB Document 101 Filed 07/13/20 Page 4 of 4



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




Executed on this day, July 13, 2020

                                                            /s/ Student # 1
                                                            Student #1




                                                -4-
